MeewiN, J.
(dissenting):
I dissent from so much of the conclusions of my brethren, as affirms the judgment as to defendant Folger. He bought for $2,000 what was in fact worth $3,000. This is such an inadequacy of consideration, as will permit the plaintiff, one of the cestui que trust, to come in and redeem, on payment of what was paid or advanced thereon. In no other way can he be protected against the negligence of the trustee in not finding out what the stock was worth. The defendant should not, certainly, without consideration, receive the fruits of such negligence. If he is made whole, that is all equity will give him. He has paid only part of the value, and is entitled to protection only so far. (Peabody v. Fenton, 3 Barb. Ch., 462; Stalker v. McDonald, 6 Hill, 96; Pickett v. Barron, 29 Barb., 508.)
Present — Smith, P. J., Gilbert and Merwust, JJ.
Ordered in accordance with opinion of Smith, P. J.